Smith, J.,
delivered the opinion of the court.
The fourth instruction, granted by the court at the request of the state, is erroneous. It omits the qualifying-clause that the false swearing must have been intentionally and corruptly done. White v. State, 52 Miss. 216; Railroad Company v. Hedrick, 62 Miss. 28; Railroad Co. v. McCoy, 85 Miss. 391, 37 South. 706; Davis v. State, 89 Miss. 119, 42 South. 541; Bell v. State, 90 Miss. 104, 43 South. 84; Turner v. State, 95 Miss. 879, 50 South. 629; Waldrop v. State, 54 South. 66.

Reversed and remanded.